Citation Nr: 18100314
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-18 604
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Prior to April 21, 2015, an evaluation of 10 percent, but no higher, for migraine headaches is granted, subject to the rules and regulations governing the payment  of VA monetary benefits.
From April 21, 2015 to July 1, 2016, an evaluation in excess of 30 percent for migraine headaches is denied. 
From July 1, 2016, an evaluation of 50 percent for migraine headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits.
FINDINGS OF FACT
1. Prior to April 21, 2015, the Veterans migraine headaches have been manifested by nonprostrating attacks occurring multiple times per month and requiring medication.
2. From April 21, 2015 to July 1, 2016, the Veterans migraine headaches have not more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.
3. From July 1, 2016, the Veterans migraine headaches have more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.
CONCLUSIONS OF LAW
1. Prior to April 21, 2015, the criteria for a disability rating of 10 percent, but no higher, for migraine headaches are more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).
2. From April 21, 2015 to July 1, 2016, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).
3. From July 1, 2016, the criteria for a 50 percent disability rating for migraine headaches have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from May 1990 to May 1994.  This appeal arises from an April 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) which confirmed the noncompensable rating for the migraine headaches.  A May 2016 rating decision increased the evaluation          for migraine headaches to 30 percent effective April 21, 2015. Thus, the issue before the Board is whether higher ratings are warranted for his migraine headaches.
In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. This matter was previously remanded in May 2016.
 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to      their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations       are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts founda practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans service-connected migraine headaches have been evaluated under Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum 50 percent rating        is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id. 
The rating criteria do not define prostrating.  Dorlands Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  Similarly, 
prostration has been defined as complete physical or mental exhaustion. MERRIAM WEBSTERS NEW COLLEGIATE DICTIONARY, 999 (11th ed. 2007).  
The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Service connection for migraines was established in a March 2013 rating decision with a noncompensable disability rating assigned, effective December 30, 2010.  Thereafter, the RO increased the disability rating for his service-connected migraine headaches to 30 percent disabling, effective April 21, 2015. 
In his November 2013 notice of disagreement, the Veteran contends that he is entitled to a compensable rating, specifically a 30 percent disability rating because his migraines are so debilitating that he cannot function when he is having one and he has at least four severe attacks per month and one to two attacks per month with prostrating characteristics.

 
1. Entitlement to a compensable disability rating for migraine headaches prior to April 21, 2015.
The Veterans VA treatment records contain a June 2012 VA Persian Gulf Registry examination noting a history of migraine headaches for which the  Veteran was taking pain medication as needed.  
The Veteran underwent a VA examination for headaches in April 2013.  He stated he did not take medication as over-the-counter pain medication did not help and he tries to live with it.  He stated he did not miss any work because of his headaches. The examiner diagnosed posttraumatic headaches.  The examiner noted that          the Veterans treatment plan did not include taking medication for his condition. Symptoms included headache pain, pulsating or throbbing head pain, pain on both sides of the head, and pain in the back of the head.  The examiner noted that the Veteran experienced non-headache symptoms associated with headaches which included nausea, and the duration of typical head pain lasted one to two days,          on both sides of his head.  The examiner reported the Veteran did not have characteristic prostrating attacks of migraine or non-migraine head pain and 
that the headache condition did not impact his ability to work.  
VA treatment records dated December 2013 show that the Veteran complained of migraines for which he was prescribed sumatriptan. A February 2014 primary care follow-up treatment note included an assessment of migraine headaches and that symptoms were stable on sumatriptan.  A February 2015 primary care physician treatment note reveals the Veteran reporting that his headaches have worsened, which were usually more severe, occurring two times per month and worsened with noise and light.  He reported he has headaches two to three times per week and occasionally notices photophobia even when he does not have headaches. The assessment was migraine headaches which, per the Veteran, have worsened. The physician prescribed a low dose of propranolol.
The Veteran underwent a VA headache examination in April 2015. He reported pounding headaches which usually began in the frontal part of his head and sometimes in the back since the past three years.  He stated his headaches occur one to two times per month, lasting one hour.  He reported that he sometimes    gets lightheaded, sees spots, and has sensitivity to light.  He also reported taking sumatriptan and propranolol, which helps.  The examiner noted that the Veterans treatment plan included taking medication for his headaches, that the Veteran experienced pulsating or throbbing head pain, sensitivity to light, sensitivity to sound, and changes in vision.  The duration of the typical head pain was less     than one day on both sides of the head.  The examiner reported the Veteran did    not have characteristic prostrating attacks of migraine or non-migraine head pain.  The examiner also noted that the Veterans migraines did not affect his ability to work.
After resolving all doubt in favor of the Veteran, for the period prior to April 21, 2015, the Board finds that even though characteristic prostrating attacks have not been shown to the requisite degree, the symptomatology more nearly approximates findings consistent with a 10 percent disability rating. See 38 C.F.R. § 4.7. Thus, the Board finds that a 10 percent evaluation is warranted during this period.
However, a rating in excess of 10 percent is not warranted during the relevant period on appeal.  The VA examiners have noted that the Veterans headaches are nonprostrating, and the Veteran stated that he was not forced to miss work due to headaches.  The Board finds the reports to treatment providers and examiners to be more probative than the Veterans assertions made in furtherance of the claim. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veterans testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Accordingly, the Board finds his level of impairment is consistent with no more than the 10 percent evaluation assigned, as the probative evidence does not reflect prostrating attacks occurring on average once a month.
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine with respect to the claim.  However, as the preponderance of the evidence is against assigning a rating in excess of 10 percent prior to April 21, 2015, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.
 
2. Entitlement to an increased disability rating in excess of 30 percent for migraine headaches from April 21, 2015.
During the Veterans April 2016 hearing, he testified that he takes sumatriptan     as needed, when he feels a headache coming on, and quetiapine daily.  He also testified that he experiences migraines twice per week, lasting one to three days, described as prostrating attacks with throbbing pain on both sides of his temples.  He stated he experiences a constant pain, is affected by noise and light, his eyes get bloodshot, and sometimes is nauseated due to the pain being so intense.  He also reported that when he has a migraine he tries to go somewhere quiet where there is no light because the noise around him and the frustration of the pain is unbearable at times.  He testified that he believed his migraine condition warranted an increase because it has affected his work, family, and everyday activities.  In this regard, he reported that his migraines cause him to miss work.  He stated that the most days he has taken off from work was three days, but being that he only gets five days of sick leave, he has to use vacation time as well.  He stated that during the course of a month, he leaves work early once a week.  He reported that his migraines affect his family life because when he has a migraine, he is unable to attend his childrens school/sporting events.  
The Veteran underwent a VA examination in July 2015.  At that time, he reported headaches presented as pounding pain in the front and sometimes the back of his head, lasting about an hour, occurring one to two times per month, of prostrating severity and accompanied by photophobia and phonophobia.  The examiner noted the Veteran with characteristic prostrating attacks of migraine head pain with a frequency of, on average, once every month.  The examiner also noted that the Veterans headaches impacted his ability to work in that the frequent headaches interfere with the Veterans focusing ability and executive functioning, make long work days difficulty, and occasional severe headaches cause him to miss parts of days of work.
A June 2015 VA treatment record reveals an assessment of migraine headaches with a CT scan of the head showing no abnormal findings.  However, after being started on propranolol, it was noted to be of minimal relief for the Veteran.  A February 2016 treatment note shows the Veteran complaining of migraine attacks which occur twice per month and that he uses both propranolol and sumatriptan as a rescue.  The assessment included migraine headaches with a CT scan of the head showing no abnormal findings.  The physician noted the Veteran was not taking propranolol daily, but was used as a rescue.  The Veteran was recommended to   use propranolol daily and sumatriptan as a rescue.  In May 2016, the Veteran complained of getting migraines more frequently, lasting two to three days per week and requested an increase in the dosage of his prescribed medication,     which his physician prescribed an increase of propranolol. A June 2016 mental health treatment record notes that the Veteran started drinking again, but that his headaches have subsided.  
The Veteran underwent a VA examination on July 1, 2016.  At that time, the Veteran reported intermittent worsening headaches.  Symptoms included constant head pain, pulsating or throbbing, pain on both sides of the head, pain worsening with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision and sensory changes.  Headaches were noted as lasting more than two days with prostrating attacks occurring more frequently than once per month.  The examiner noted the Veteran had very frequent prostrating and prolonged attacks of migraine head pain.  Regarding the impact of the Veterans migraines on his ability to work, it was noted that the Veteran has difficulty concentrating with headaches.  The examiner reported that the Veterans diagnosis is changed. 
Per an August 2016 VA treatment record, the Veteran reported his migraines have gotten worse and the medication has not been helping much.  He stated he gets prostrating attacks which last four hours, requiring him to lay face down in a dark room for several hours to try and subdue the pain.  He stated that during this time he cannot function and is unable  to do anything so he has to stay in the dark room for several hours to recover.  He requested an increased dosage in medication. The physician increased the Veterans propranolol to 80 milligrams, which was the maximum effective dose for prevention.
The Board also acknowledges that in June 2016, the Veterans coworker, J.B., submitted a statement attesting that the Veteran gets migraines at work two to three times a month.  He stated that the migraines are affecting the Veterans ability to work, are extremely painful and are prolonged. He stated that the Veteran used     to be allowed to go into an empty office where there was no noise or light so he could recover, but being that these migraines last more than two to four hours, the Veteran had to start being sent home, which require the Veteran to use up his sick days and when that time runs out, he has to use his vacation time.  J.B. further stated that the Veteran has been getting these migraines for as long as he could remember but that it is hard for the Veteran to go to the doctor because the staff    is short-handed.  In addition, he stated that there were times when he could see     the Veteran in real pain from these migraines but that he stays at work since he     is running low on vacation time and once he runs out of sick/vacation time, the Veteran will have to take time off without pay.
Upon review of the record, the Board finds that beginning July 1, 2016, the evidence shows the Veterans migraines were described as being very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Thus, a 50 percent disability rating for migraine headaches is warranted from July 1, 2016. 
However, a rating in excess of 30 percent is not warranted during the period        from April 21, 2015 to July 1, 2016.  During this period, his described headaches      and symptomatology did not reflect headaches that were completely prostrating    and prolonged attacks resulting in severe economic inadaptability. In this regard, during the July 2015 VA examination, he reported pounding headaches once           or twice a month of prostrating severity lasting about an hour, and noting that occasional severe headaches caused him to miss parts of days of work. During       his hearing, he testified that he had taken off only 3 days, but that he left early 
once a week. The statement from his coworker indicated that the Veteran had headaches two to three times a month.  Thus, while the evidence does show impairment from his headaches, such impairment does not more nearly approximate findings consistent with completely prostrating and prolonged    attacks of migraine symptoms resulting in severe economic inadaptability;     rather, the evidence shows symptomatology that more nearly approximates           the 30 percent criteria. The Board finds the reports to treatment providers and examiners to be more probative than assertions made in furtherance of the claim. See Cartright, supra. 
 
For the reasons set forth above, the Board finds that a rating in excess of 30 percent for migraines is not warranted for the period from April 21, 2015 to July 1, 2016, but that rating of 50 percent is warranted from July 1, 2016. 
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Medina, Associate Counsel 

